Citation Nr: 0513696	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The veteran's appeal was previously before the Board in 
October 2004, at which time the case was remanded in order to 
provide the veteran the opportunity to present testimony at a 
personal hearing.  The veteran appeared and gave testimony at 
a videoconference hearing in January 2005, and a transcript 
of that hearing is of record.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The veteran's testimony 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The report of a September 2003 VA examination, as well as VA 
outpatient treatment records, reflect a diagnosis of PTSD.  
The veteran attributes his PTSD to two in-service events: 
witnessing two servicemembers drown when there Jeep 
overturned during a monsoon, and seeing a military officer 
beaten to death by North Koreans in the de-militarized zone.  
Although the veteran has not provided sufficient details to 
enable verification of the incident involving the drowning, 
he presented a newspaper article documenting the beating 
death of U.S. Army Major William D. Henderson outside a 
meeting room by North Korean guards in June 1975.  The 
veteran's records show that he was in Korea at the time of 
the slaying, but there is no indication that he witnessed or 
was stationed at the location where the incident occurred.  
At his January 2005 hearing he stated that he could not 
remember if he had actually witnessed the slaying of the 
major, or if he had heard about it at a later date.  In order 
to fulfill VA's duty to assist the veteran in substantiating 
his claim, an attempt should be made to verify whether he 
witnessed the event.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should attempt to verify the 
veteran's exposure to the claimed 
stressor through appropriate sources.  At 
a minimum, the RO should obtain 
verification of whether the unit to which 
the veteran was assigned in June 1975 was 
stationed in the Joint Security Area, 
where the slaying occurred.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

